Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 28, 2019

The Court of Appeals hereby passes the following order:

A19A2089. ARTHUR SHERMAINE BUSSEY v. THE STATE.

      In September 2002, Arthur Shermaine Bussey pleaded guilty to burglary and
theft by receiving stolen property and was sentenced to three years, with the first two
to be served in confinement and the remainder to be served at a diversion center. In
February 2019, Bussey filed a “Motion to Challenge the Constitutionality of Arrest
Warrant(s) Affidavits and the Issuance of Arrest Warrants, Pursuant to the United
States 4th and 14th Amendments, and Constitution of the State of Georgia Paragraph
XIII and Paragraph I.” The trial court construed Bussey’s motion as an application
for writ of habeas corpus, which it denied as untimely and because Bussey did not file
the motion in the county in which he was currently detained. Bussey then filed this
direct appeal. We lack jurisdiction.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par.
III (4). This appeal is therefore TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/28/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.